Third District Court of Appeal
                               State of Florida

                       Opinion filed February 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-2376
                        Lower Tribunal No. 15-7630
                           ________________


                 Christopher Thomas Difilippi, et al.,
                                 Appellants,

                                     vs.

                  PNC Bank, National Association,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

     Kenzie N. Sadlak, P.A., and Kenzie N. Sadlak, for appellants.

     McGlinchey Stafford, PLLC, and William L. Grimsley (Jacksonville)
and Peter J. Maskow (Fort Lauderdale), for appellee.


Before EMAS C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.

     Affirmed.